Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. With respect to independent Claims 1  and 16 he examiner does not understand the language  …  using electrolytic plating.to deposit a metal from (i) a conductive material disposed about a first region on the first side… .  (Cf. Claim 1) hat does applicant mean when applicant recites this language?  How is a material “disposed “?  In independent Claim 16 what does applicant mean when applicant recites… depositing by electrolytic plating, a second conductive material that proceeds from (i) a portion of the first conductive material  … . How does a conductive material proceed from a portion? The language in independent claims 1 and 16 is held to be unclear, vague and indefinite.  Moreover applicant is requested to carefully explain what applicant intends by recited (i), (ii) and (iii) in the ultimate paragraphs of independent Claims 1 and 16. Applicant’s confusing use of (i), (ii) and (iii) is also held to unclear, vague and indefinite  As further applied to Claims 2 and 18 how can one use electrolytic plating to deposit a metal… along a wall of the channel where the channel 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4 and 6-20, assuming the claims are not unclear are not vague nor indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over Reed ( Pat. No. 4,211,603); hereinafter Reed.
	Reed teaches a method of making a multilayer circuit board having a through hole.  Electrical connections are provided as follows.  A hole is drilled and a single layer is plated on the walls of the through hole. A layer of insulative material is applied to either side of the board leaving at least the though hole plating  exposed. A continuous layer of metal is then deposited on the body completely covering the inslative layer and the through hole plating. The deposited metal layer is selectively masked and etched to form conductive circuit patterns on the insulative layer overlying the original circuit patterns and electrically connected to them by the multiple layer thrioughhole plating. ( Cf., abstract). Additionally Reed teaches a single layer circuit board (10) which includes a pair of electrical conductor patterns (12, 14) which are formed on opposite faces of a suitable insulative substrate (16) Pattern (12, 14) are interconnected at locations by metal sleeves (18) lining through holes (20).  After the through holes are drilled or punched through a laminate the ole walls are copper plated to form interconnecting sleeves (18) The circuit board is next coated with a suitable dielectric material to form to form continuous insulative layers (22, 26) which cover patterns (12, 14)  but have through holes (20) open. The exposed surfaces of insulative layers (22, 24) and sleeves (10) are plated with a continuous layer of conductive material (26).  Metal layer (26) can 
 It would have been obvious to provide a method of making an electrically conductive via (20) in a substrate (16) having a first side and a second side including creating a channel through the substrate  and using electrolytic plating (18)  to deposit a metal from a conductive material disposed about a first region about the channel on the first side of the substrate , (ii) along the wall of the channel, and (iii) to a second region about the second side of the substrate.  As further applied to Claim 3 inasmuch as Reed teaches forming the hole/via (20) prior than coupling the conductor (18) o the substrate (16) the limitations recited in said Claim 3 are held to have been obvious in view of Reed.  (Cf. Fig. 1).  As further applied to Claim 4 it is observed from at least Figure 1 that the channel/via (20) extends through both the substrate (16) and the conductor material (18) and therefore the limitations recited in said Claim 4 are held to have been obvious in view of Reed. As further applied to Claim 6 inasmuch as Reed teaches that the conductive metal are selectively etched to provide patterns (12,4) (Cf. Col. 3) and Reed also teach using a resist on films (28, 30) to provide patterns (32, 34) a POSITA would have been able to place a plating resist onto a portion of the substrate ((16) to protect the substrate from metal deposition and therefore the limitations recited in said Claim 6 are held to have been obvious in view of Reed.    As further applied to Claims 7, 8,  19 and 20 the portion of the conductive material is protected from etching while other portions are being etched (Cf. Col.4 & Figs. 1-4).  This is important to the object of Reed’s teaching  The limitations recited in Claims 7, 8 , 19 and 20 are therefore held to have been obvious in view of Reed. As further applied to Claim 9 Reed teaches that the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729